Campbell, J.,
delivered the opinion of the court.
The court ruled correctly as to the competency of jurors. The punishment prescribed by law for murder is death by hanging. The jury finding a verdict of guilty of murder may fix the punishment at imprisonment for life. The law deems circumstantial evidence sufficient to warrant a verdict of guilty of murder, and a juror who is not willing to pronounce a verdict of guilty of murder on sufficient circumstantial evidence, to be followed by the sentence of the law in such case, is not such a juror as the law requires for the trial of an indictment for murder.
The ninth and tenth instructions asked by the prisoner are correct as legal propositions, and were exceedingly appropriate to the facts in evidence, and refusing them constitutes an error for which the judgment is

Reversed and cause remanded.